DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In a RCE dated 12/29/2021, applicant amended claims 1, 12 and 16.  Claims 1 – 16 are still pending in this application. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Response to Arguments

Applicant’s arguments with respect to claims 1 - 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 9 and 12 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S PreGrant Publication No. 2015/0015908 A1, previously cited in an Office Action dated 06/29/2021, hereinafter ‘Tanaka’) in view of Song (U.S PreGrant Publication No. 2015/0212770 A1, hereinafter ‘Song’).

With respect to claim 1, Tanaka teaches an information processing system (i.e., an image forming system, ¶0036) comprising: a network device (e.g., an image forming apparatus 130, ¶0036), use of which by a user is permitted beforehand for a period set beforehand (Figs. 7, 15 and/or 16); and an information processing apparatus (e.g., a cloud print management server 120, ¶0036, Fig. 1) that manages first information for identifying the user and second information for identifying the network e.g., that manage user ID and identification information (printer name) of the image forming apparatus 130 in relation with each other’s, ¶0044 - ¶0045, ¶0051, Fig. 7), wherein the information processing apparatus includes a first processor (e.g., a central processor can be included, ¶0242) configured to prepare a temporary account in correlation with the network device corresponding to the second information in a case where an application for use including the first information and the second information is received (e.g., configured to prepare a unknown account (or Temporary ID) in association with the identification information of the image forming apparatus 130 in a case when an installed application is used, ¶0089, ¶0093, ¶0185, ¶0194, Fig. 10), and notify information to be used to authenticate the prepared temporary account to a portable terminal used by the user to make the application (e.g., after preparing the unknown account (or Temporary ID), provide (send) authentication information (e.g., a display in order to log  in) to a mobile terminal 300, ¶0047, ¶0049, ¶0078), and the network device includes a second processor (e.g., an authentication processor 134, ¶0066, Fig. 6) configured to apply operational setting prepared in the portable terminal for the temporary account in a case where the information to be used to authenticate the temporary account is acquired (e.g., after logging, and depending of the types of authority, certain settings can be applied, ¶0038, ¶0049 - ¶0051, ¶0059, ¶0070, ¶0076 - ¶0077, ¶0156 and ¶0160), but fails to specifically teach wherein said information processing apparatus manages registered function-specific setting information and service-specific authentication information that includes a period of use in correlation with the first information.
However, in the same field of endeavor of creating and deleting temporary account, Song broadly teaches wherein the information processing apparatus manages registered function-specific setting information and service-specific authentication information that includes a period of use in correlation with the first information (e.g., This reference teaches manages registered setting information (e.g., number of pages, etc) and “service” authorization information including a valid time period in association with a logged user (upon inputting password), ¶0023, ¶0080 - ¶0081, ¶0091, ¶0108, ¶0122 - ¶0123, Figs. 12 & 13).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Tanaka as taught by Song since Song suggested in ¶0080 - ¶0081, ¶0108, ¶0122 - ¶0123 and Figs. 12 & 13 that such modification of managing information that include settings and authorization would regulate (control/limit) the use of the functions of the logged user to use the temporary account in order to avoid other persons view or perform jobs and strengthen security.

With respect to claim 2, Tanaka in view of Song teaches the information processing system according to claim 1, wherein the first processor is configured to acquire the operational setting for the network device as a target for the application from the portable terminal and apply the operational setting to the network device in a case where the temporary account is prepared (e.g., after the unknown account (or Temporary ID) is prepared, the authentication information is provided to the mobile terminal 300 in order to log in; and upon being logged, certain setting can be applied depending of the authorization information , ¶0038, ¶0049 - ¶0051, ¶0059, ¶0070, ¶0076 - ¶0077, ¶0156 and ¶0160).

With respect to claim 3, Tanaka in view of Song teaches the information processing system according to claim 2, wherein a range of the operational setting to be applied to the network device is determined in accordance with a function that the user is permitted to use (e.g., If a range of values of temporary IDs and a range of values of guest IDs are arranged in advance, the image forming apparatus 130 is capable of distinguishing between a temporary ID and a guest ID from the value of an input local ID, ¶0100).

e.g., Various types of setting will be applied or set according to a range of values of temporary IDs and the range of values of guest and from a print instruction, ¶0077 - ¶0078, ¶100, ¶0106, ¶0216, Fig. 24).

With respect to claim 5, Tanaka in view of Song teaches the information processing system according to claim 2, wherein the operational setting to be applied to the network device is determined in accordance with a request from the network device (e.g., a logical printer 210 sends a held print job to an image forming apparatus 130 specified by the user and causes that image forming apparatus 130 to print a print job (push method), or, in response to an obtaining request from an image forming apparatus 130, provides the print job to that the image forming apparatus 130 (pull method), ¶0048).

With respect to claim 9, Tanaka in view of Song teaches the information processing system according to claim 1, wherein the second processor is configured to acquire the operational setting for the network device directly from the portable terminal carried by the user, and set the operational setting for the network device (e.g., setting set (applied or instructed) from the mobile terminal 300 are sent to the cloud management server 120 or/and cloud print service 210 to be forwarded to the image forming apparatus 130, Fig. 8, ¶0226).

With respect to claim 12, it recites similar limitations as claim 1 and therefore claim 16 is rejected for the same reasons set forth in the rejection of claim 1.

or a notification of a period for which use of the temporary account is permitted, from the information processing apparatus (e.g., an arrival of expiration time is given (notified) prior deleting, Fig. 7).

With respect to claim 14, Tanaka in view of Song teaches the information processing system according to claim 12, wherein the second processor (e.g., said authentication processor 134, ¶0066, Fig. 6) is configured to manage information related to use of the temporary account on a basis of information included in the instruction to prepare the temporary account (e.g., configured to manage information associated with the accounts on the basis of unknown accounts (or temporary ID), ¶0066, ¶0089, ¶0135). 

With respect to claim 15, Tanaka in view of Song teaches the information processing system according to claim 14, wherein the second processor (e.g., said authentication processor 134, ¶0066, Fig. 6) is configured to notify, in a case where a change related to use of the temporary account is received, the information processing apparatus of the received change (e.g., after preparing the unknown account (or Temporary ID), an administrator can change/inputs setting instruction by operating an management terminal 10 so that the next time the user logs in, settings will be displayed according to the changed/input setting instruction made by the administrator, ¶0051, ¶0055, ¶0063

With respect to claim 16, it recites similar limitations as claim 1 and therefore claim 16 is rejected for the same reasons set forth in the rejection of claim 1.

Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Song and further in view of Dalaa (U.S PreGrant Publication No. 2016/0259602 A1, hereinafter ‘Dalaa’).

With respect to claim 6, Tanaka in view of Song teaches the information processing system according to claim 1, but fails to teach: wherein the first processor is configured to delete the temporary account related to the user in a case where the period for which the use by the user is permitted has elapsed.
However, the mentioned claimed limitations are well-known in the art as evidenced by Dalaa.  In particular, Dalaa teaches: wherein the first processor is configured to delete the temporary account related to the user in a case where the period for which the use by the user is permitted has elapsed (Dalaa: e.g., deleting a temporary account related to a user in a case when a certain time has passed, ¶0046).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming system of Tanaka in view of Song as taught by Dalaa since Dalaa suggested in ¶0046 that such modification of deleting temporary account after time elapsed would provide an expiration time in order to avoid accumulation of unknown users in a memory.

With respect to claim 7, Tanaka in view of Song and further in view of Dalaa teaches the information processing system according to claim 6, wherein Dalaa teaches the first processor is configured to instruct the network device corresponding to the temporary account to delete the setting (Dalaa: e.g., settings included in the deleted temporary account are also deleted, ¶0046, ¶0092, ¶0150).


However, Dalaa teaches: wherein the second processor is configured to delete the operational setting registered in correlation with the temporary account related to the user in a case where the period for which the use by the user corresponding to the temporary account is permitted has elapsed (Dalaa: e.g., deleting an temporary account related to a user in a case when a certain time has passed, ¶0046).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming system of Tanaka in view of Song as taught by Dalaa since Dalaa suggested in ¶0046 that such modification of deleting temporary account after time elapsed would provide an expiration time in order to avoid accumulation of unknown users in a memory.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Song and Dalaa, and further in view of Iwasaki (U.S PreGrant Publication No. 2015/0154484 A1, hereinafter ‘Iwasaki’).

With respect to claim 8, Tanaka in view of Song and further in view of Dalaa teaches the information processing system according to claim 6, but neither of them teaches: wherein the first processor is configured to cause a display section of the network device, or a display section of the portable terminal carried by the user, to display a screen that requests confirmation of deletion of the setting from the network device each time the use by the user is terminated, the setting being used in the use by the user.
Iwasaki: e.g.,  when an execution of printing is completed, a user is asked whether to continue or not; if the user doesn’t want to continue, then user makes a response “by confirming” and then delete the setting information authorized to use an image forming device 100, ¶0074).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming system of Tanaka in view of Song and further in view of Dalaa as taught by Iwasaki since Iwasaki suggested in ¶0074 that such modification of displaying a screen that request confirmation of deletion of the setting would ensure that the user has finished using the image forming apparatus prior deleting his/her account in order to avoid confusion.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Song and further in view of Iwasaki.

With respect to claim 11, Tanaka in view of Satoh teaches the information processing system according to claim 9, but fails to teach: wherein the second processor is configured to cause a display section of the network device, or a display section of the portable terminal carried by the user, to display a screen that requests confirmation of deletion of the setting each time the use by the user is terminated, the setting being used in the use by the user.
However, Iwasaki teaches: wherein the second processor is configured to cause a display section of the network device, or a display section of the portable terminal carried by the user, to display a screen that requests confirmation of deletion of the setting each time the use by the user is terminated, the Iwasaki: e.g., when an execution of printing is completed, a user is asked whether to continue or not; if the user doesn’t want to continue, then user makes a response “by confirming” and then delete the setting information authorized to use an image forming device 100, ¶0074).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming system of Tanaka in view of Song as taught by Iwasaki since Iwasaki suggested in ¶0074 that such modification of displaying a screen that request confirmation of deletion of the setting would ensure that the user has finished using the image forming apparatus prior deleting his/her account in order to avoid confusion.

Examiner's Note

For examination on the merits, based on art, that the new limitations will be interpreted as best understood by the Examiner, until clarification provided by applicants on the meets and bounds of the claim: Settings and verification information that includes a period of time (to use) for a temporary account are managed. And these new limitations are not linked to the rest of the claim limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674